            Case 3:17-cv-05806-RJB Document 316 Filed 10/04/19 Page 1 of 3




1                                                                      The Honorable Robert J. Bryan

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON

9      STATE OF WASHINGTON,                                    CIVIL ACTION NO. 3:17-cv-05806-RJB
10                            Plaintiff,
                                                               DECLARATION OF MARSHA
11                 v.                                          CHIEN IN SUPPORT OF
                                                               WASHINGTON’S RESPONSE TO
12     THE GEO GROUP, INC.,                                    THE COURT’S PROPOSED ORDER
                                                               GRANTING SUMMARY
13                            Defendant.                       JUDGMENT OF DISMISSAL (ECF
                                                               NO. 306)
14

15

16          Pursuant to 28 U.S.C. § 1746(2), I, Marsha Chien, hereby declare as follows:

17      1. I am over the age of 18 and competent to testify.

18      2. I am an Assistant Attorney General in the Wing Luke Civil Rights Division of the

19   Washington State Attorney General’s Office and I represent the State of Washington in this matter.

20      3. Attached hereto as Exhibit A is a true and correct copy of the transcript of the September 12,

21   2019 oral argument in the above captioned case.

22

23      I declare under penalty of perjury under the laws of the United States that the foregoing is

24   true and correct.

25

26                                                                        ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF MARSHA CHIEN IN                      1
                                                                                   Civil Rights Division
       SUPPORT OF WASHINGTON’S RESPONSE                                        800 Fifth Avenue, Suite 2000
       TO THE COURT’S PROPOSED ORDER                                             Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       GRANTING SUMMARY JUDGMENT OF
       DISMISSAL (ECF NO. 306)
         Case 3:17-cv-05806-RJB Document 316 Filed 10/04/19 Page 2 of 3




1     Dated this 4th day of October 2019 in Seattle, Washington.

2

3
                                              s/ Marsha Chien
4                                             MARSHA CHIEN, WSBA No. 47020
                                              Assistant Attorney General
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                 ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF MARSHA CHIEN IN                  2
                                                                            Civil Rights Division
     SUPPORT OF WASHINGTON’S RESPONSE                                   800 Fifth Avenue, Suite 2000
     TO THE COURT’S PROPOSED ORDER                                        Seattle, WA 98104-3188
                                                                               (206) 464-7744
     GRANTING SUMMARY JUDGMENT OF
     DISMISSAL (ECF NO. 306)
            Case 3:17-cv-05806-RJB Document 316 Filed 10/04/19 Page 3 of 3




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

5    system.

6

7    Dated this 4th day of October 2019 in Seattle, Washington.

8
                                                 s/ Caitilin Hall
9                                                CAITILIN HALL
                                                 Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF MARSHA CHIEN IN
                                                                               Civil Rights Division
       SUPPORT OF WASHINGTON’S RESPONSE                                    800 Fifth Avenue, Suite 2000
       TO THE COURT’S PROPOSED ORDER                                         Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       GRANTING SUMMARY JUDGMENT OF
       DISMISSAL (ECF NO. 306)
